Citation Nr: 1509131	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-27 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.D.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to June 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has a bilateral knee disability that is related to service or to a service-connected disability.  

Service connection for residuals of compression fracture, T2-L1, was granted in a September 2012 rating decision.  Service connection is also in effect for residuals of fractures of both ankles, with arthritis.

A VA examination in September 2011 discussed the relationship between the knee condition and the service connected bilateral ankle disabilities.  Service connection for the back disability was not in effect at that time.

A VA examiner in September 2012 diagnosed chondromalacia of the knees and opined that the knee condition was likely multifactorial and not related to service.  However, the examiner did not discuss the theories of secondary causation or aggravation.  In El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the United States Court of Appeals for Veterans Claims (Court) vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability. 

The Board finds that an additional examination to determine whether there is a direct or secondary nexus between the Veteran's knee disability and her service-connected disabilities should be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be afforded an appropriate VA examination to determine the nature and etiology of her bilateral knee disability, to include as secondary to service-connected disabilities of residuals of compression fracture, T2-L1, and residuals of fractures of both ankles with arthritis.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

For any knee disability found upon examination, the examiner should address the following: 

a) Is it at least as likely as not (50 percent or greater probability) that any bilateral knee disability found on examination is etiologically related to service? 

b) Is it at least as likely as not (50 percent or greater probability) that any bilateral knee disability was caused by a service-connected disability or disabilities?

c) Is it at least as likely as not (50 percent or greater probability) that any bilateral knee disability was aggravated (increased in severity beyond the natural progress of the condition) by a service-connected disability or disabilities?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's knee disability found prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability or disabilities.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

